 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MARIA R. GONZALEZ,                                   Case No. 1:19-cv-01184-LJO-SAB

12                   Plaintiff,                           ORDER REQUIRING PLAINTIFF TO FILE
                                                          NOTICE OF STATUS OF SERVICE
13           v.

14   ASSIGNMENT AMERICA LLC, et al.,                      TEN DAY DEADLINE

15                   Defendants.

16

17          Plaintiff filed this action on August 27, 2019. On August 29, 2019, a scheduling order

18 issued setting the mandatory scheduling conference for November 14, 2019. As of this date,

19 Plaintiff has not filed proof of service of the summons and complaint. See ECF No. 4-1 at 2.
20          Accordingly, IT IS HEREBY ORDERED that, within ten days of the date of entry of this

21 order, Plaintiff shall file notice of the status of service on the defendants in this action. Plaintiff

22 is advised that failure to comply with this order may result in the issuance of sanction, up to and

23 including dismissal of this action.

24
     IT IS SO ORDERED.
25

26 Dated:      October 21, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
